EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Jesse Collier, on 03/10/21. The application has been amended as follows: 
Claim 1 is amended to recite:
“An electric brake system applicable to a human powered vehicle, the electric brake system comprising: 
a brake device including: 
an electric actuator operated by electric power from a power supply; and 
a braking portion driven by the electric actuator to brake a rotary body of the human powered vehicle; 
[[a]] an emergency state detector detecting [[a]] an emergency state of the human powered vehicle other than an operation of the brake device performed by a user; and
	a control unit controlling the brake device so that (i) a rotation speed of the rotary body is reduced in a stepped manner based on the detection the emergency by the emergency state detector, and (ii) the reduction of the speed of the rotary body stops at a first predetermined rotation speed that is equivalent to a walking speed of a human.”
Claim 2 is amended to recite:
“The electric brake system according to claim 1, wherein the control unit controls the brake device to brake the rotary body rotating at a rotation speed that is higher than or equal to a second predetermined rotation speed based on the detection result of the emergency state detector.”
Claim 7 is amended to recite:
emergency state detector detects a state related to output of the power supply.”

Claims 1-2 and 4-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art, and possible 103 rejection of claim 1 prior to the examiner’s amendment, would be DuFaux (USP Pub. No. 2008/0114519) in view of Chen (CN 107264494) and Kinpara (USP Pub. No. 2017/015199).  The combination would effectively teach a “walk-assist” for a bicycle going downhill, applying a continuous braking action so that a user can walk downhill with a bicycle without it speeding up.  Dufaux teaches all the limitations of claim 1 except for the control unit limitations (as detailed in the 10/05/20 Non-Final Rejection).  Chen discloses the “stepped manner” braking, which is obvious in light of DuFaux explicitly discussing “impulse” and “intermittent” braking actions instead of a continuous one.  See, e.g., para. 0016, 0019.  Kinpara teaches the “walk-assist” mechanism for bicycles to ultimately achieve a walking speed on an incline, and DuFaux explicitly contemplates the need for varied braking action on inclines.  See para. 0143.  However, the claim amendments in the instant examiner’s amendment require that the state detector detects an “emergency state,” which obviates this type of rejection since walking a bicycle downhill would not constitute an “emergency state of the human powered vehicle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 10, 2021